Case 1:09-cr-OO466-B|\/|C-RLI\/| Document 509 Filed 12/14/18 Page 1 of 6 Page|D #: 6492

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

UNITED STATES,

v.
Criminai No. 09-0466(BMC)

JoAQUiN GUZMAN LoERA,
UNDER sEAL

Defendant.

DEFENDANT’S REPLY TO GOVERNMENT’S
OPPOSITION TO DEFENDANT’S MOTION TO RECONSIDER

Defendant, Joaqui'n Guzman Loera (“Guzman"') by and through undersigned
counsel, hereby submits his Reply to the government’s Opposition to Defendant’s Motion to

Reconsider the Court’s Order granting the government’s motion in limine regarding a

cooperating witness’s _ (Doc. 461 ). l\/lr. Guzman states as follows:

The government’s initial l\/Iotion in Limz`ne argued:

In this case, to ermit cross-examination as to _
_ would provide rhe_iury with no

additional facts or evidence from which it could draw any conclusion as to the
defendant’s guilt or innocence, nor would it be probative of`

credibility. . . . Such cross-examination would, however, have an unfairly
prejudicial and confusin effect, as it would su est to the `ur that the United
States overnment

 
 
 
 

 

, from which the `ur mi ht im ro erl and incorrectly

   

infer that the overnment

 
 

Gov. Mot. at 14 (Doc. 460). The Court granted the motion, holding that:

 

Case 1:09-cr-OO466-B|\/|C-RLI\/| Document 509 Filed 12/14/18 Page 2 of 6 Page|D #: 6493

 

Order at 6-7(Doc. 486).

The government’s argument relies factually upon the assertion that -
- did “not sign any affidavits, give testimony or otherwise subscribe to factual assertions
regarding the legal defense. There is no legal basis to cross-examine him as to the alleged
inconsistency.” Gov. Resp. at 2 and 3 (Doc. 505). The government also advances the argument
that “[i]t would be perverse if a court’s rejection of such defenses on purely legal grounds could
then be used against the defendant as substantive evidence of untruthfulness ~ particularly

where, as here, the assertion of the legal defense did not rely on any affidavit or testimony by the

defendant.” Id. at 3. Basically, the government argues that _ attorneys filed a
motion - asserting that the United States government _

_. Bdt, because _ did net Sdbmir an dfddavif

to support the motion, l\/lr. Guzman cannot cross examine _ about the facts

behind the asserted defense.

The government’s position ignores the reality that _

_, filed by his attorneys, had a factual basis underpinning them. Although
_ himself did not submit an affidavit, it strains credulity to think that the

attorneys fabricated _ or asserted it without obtaining the underlying facts from

_. In fact, the subject was discussed by _ during several proffer

sessions with the government and what he told the government squares with what his lawyers

Case 1:09-cr-00466-B|\/|C-RL|\/| Document 509 Filed 12/14/18 Page 3 of 6 Page|D #: 6494

argued id _- Thar_
- _ is irrelevant. What is relevant is that the facts put forth by _
_ - have been denied by the government, whose opposition to _
_ clearly states that the factual basis of _ legal argument was false. “The
government denies that defendant was _ Doc.

_; aud:

As the materials produced to defendant make clear, rig
the U.S. overnment bestow upon defendant

k However, in an abundance of caution, the undersigned

Assistant U.S. Attorneys have collectively interviewed all U.S. law enforcement

personnel known to have had contact with defendant, as well as their immediate

supervisors Without exce tion, each o these a ents in ormed the undersi ned
that no

       
   
 

l (emphasis added). Additionally, the government argued:

Defendant further alle es that American officials ‘“s ecificall ” told defendant
“that he would
. . . No evidence exists to

support defendant ’s elaim. The government ’s exhaustive discovery review has
revealed no such agreements Furthermore, as demonstrated b the affidavits of

DEA S ecial A ent

     
 

the attorney who was handlin an indictment of the defendant from the United
States District Court for the -

; no promises
authorized to be made or made

  
   
 

Case 1:09-cr-00466-B|\/|C-RL|\/| Document 509 Filed 12/14/18 Page 4 of 6 Page|D #: 6495

Here, _ put forth the _
based on facts that the government knows to be false and has argued are false. Mr. Guzman will
not argue _ to thejury and is not seeking to cross-examine _
_ about the _ in his motion. In keeping with a theory ofthe

defense, Mr. Guzman is seeking to ask _ about the factual underpinning of the

argument - his claim that he had _

- will either admit or deny it. lf he admits it, the government’s position is that it is not true
and the government can handle that situation as it sees fit. If_ denies it, then he
can be impeached accordingly. Either way, his credibility is at issue and is relevant.

WHEREFORE, for the foregoing reasons and any other that may become
apparent to the Court, Mr. Guzman respectfully requests that Court reconsider its granting of the
government’s motion in limine.

Dated: Washington, DC
December 14, 2018 Respectfully submitted,

BALAREZO LAW

/s/

 

A. Eduardo Balarezo, Esq.
EDNY Bar # AB7088

400 Seventh Street, NW

Suite 306

Washington, DC 20004

Tel: (202) 639-0999

Fax: (202) 639-0899

E-mail: aeb@balarezolaw.com

Counselfor Defendant Joaquin Guzma'n Loera

Case 1:09-cr-00466-B|\/|C-RL|\/| Document 509 Filed 12/14/18 Page 5 of 6 Page|D #: 6496

CERTIFICATE OF SERVICE
IHEREBY CERTIFY that on this 14th day of December 2018, l caused a true
and correct copy of the foregoing Defendant’s Reply to Govemment’s Opposition to

Defendant’s Motion to Reconsider to be delivered via Electronic Case Filing to the parties in this

CaSe .

/s/

 

A. Eduardo Balarezo

Case 1:09-cr-00466-B|\/|C-RL|\/| Document 509 Filed 12/14/18 Page 6 of 6 Page|D #: 6497

